Citation Nr: 1223722	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee, degenerative joint disease, status post arthroscopic surgery.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee, degenerative joint disease, status post arthroscopic surgery.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right ankle, degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Salt Lake City, Utah RO.  The Denver, Colorado RO currently has jurisdiction over this case. 

In August 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran contends that his service-connected disabilities are worse than the current evaluations contemplate.  At the August 2011 Board hearing, the Veteran stated that his service-connected right knee, left knee, and right ankle disabilities have increased in severity since the last VA examination in 2008.  See the Board hearing transcript, p. 6.  

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claims was conducted in April 2008.  The Veteran has testified that all three of his disabilities have become worse since that examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that an additional VA examination is necessary to clarify the current severity of his disabilities.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected right knee, left knee, and right ankle disabilities.  After receiving this information and any necessary releases, the RO should contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records. 

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee, left knee, and right ankle disabilities.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible the examiner should describe any additional functional limitation of the knees and right ankle due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report. If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the knees, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  A rationale for any conclusion reached should be provided.  

3.  After conducting any additional development, readjudicate the claims currently on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


